Exhibit 10.1

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Agreement”), dated as of
June 30, 2015 (the “Amendment Effective Date”), is by and among Sabine Oil & Gas
Corporation (f/k/a Forest Oil Corporation), a New York corporation (the
“Borrower”), each of the Lenders (as defined in the Credit Agreement described
below) and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated Credit Agreement, dated
as of December 16, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Forbearance Agreement and First Amendment to Second Amended and
Restated Credit Agreement, dated as of May 4, 2015 (the “Original Forbearance
Agreement”), pursuant to which the Administrative Agent and the Lenders agreed
to forbear from the exercise of certain rights and remedies under the Credit
Agreement and the other Loan Documents or otherwise available to them at law or
in equity as a result of the Forbearance Events of Default (as defined in the
Original Forbearance Agreement, as amended by this Agreement) upon the terms set
forth in the Original Forbearance Agreement, without waiving any of their other
rights or remedies;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders extend the forbearance with respect to the Credit Agreement and the
other Loan Documents provided in the Original Forbearance Agreement and to make
certain other changes thereto;

 

WHEREAS, the extended forbearance by the Administrative Agent and the Lenders as
provided for in this Agreement shall result in direct and tangible benefits to
the Borrower and the other Loan Parties;

 

WHEREAS, the Administrative Agent and the Lenders are willing to extend such
forbearance, subject to the terms and conditions set forth herein; and

 

WHEREAS, the parties hereto desire to modify in certain respects their
understanding with respect to performance by the Borrower during the Forbearance
Period and to modify in certain respects certain covenants and other
undertakings and agreements made by the Borrower by amending the Original
Forbearance Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree to amend the Original Forbearance Agreement as
follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Section 1.                                           Definitions.  Capitalized
terms used herein but not defined herein shall have the meanings as given them
in the Credit Agreement or the Original Forbearance Agreement, as applicable,
unless the context otherwise requires.

 

Section 2.                                           Acknowledgments by the
Borrower.  The Borrower acknowledges and agrees as follows:

 

(a)                                 Accuracy of Preliminary Statement.  The
Preliminary Statement is accurate and is a part of this Agreement.

 

(b)                                 Acknowledgment of Indebtedness.  The
Borrower agrees that (i) as of June 30, 2015, the Borrower is indebted to the
Administrative Agent and the Lenders in the principal amount of $970,986,616
under the Credit Agreement and there are $27,205,000 in outstanding Letters of
Credit under the Credit Agreement; (ii) all such amounts remain outstanding and
unpaid without setoff, counterclaim or defenses; and (iii) all such amounts are
subject to increase or other adjustment as a result of any and all interest,
fees and other charges, including, without limitation, advisors’ fees,
attorneys’ fees and costs of collection, to the extent that such amounts are
payable under the Loan Documents.

 

(c)                                  Reservation of Rights.  Except for the
rights, powers and remedies which the Administrative Agent and the Lenders agree
to forbear from exercising during the Forbearance Period (as defined in the
Original Forbearance Agreement, as amended by this Agreement), the Borrower and
each other Loan Party acknowledges and agrees that the Administrative Agent and
the other Secured Parties hereby reserve all rights, powers and remedies under
the Credit Agreement, the other Loan Documents, the Secured Swap Agreements and
applicable law in connection with any violation or noncompliance by any Loan
Party with the terms of the Credit Agreement, any of the other Loan Documents or
any of the Secured Swap Agreements.

 

Section 3.                                           Amendments to Forbearance
Agreement.  The Original Forbearance Agreement is hereby amended as set forth
below.

 

(a)                                 All references in the Original Forbearance
Agreement to “Anticipated Event of Default” are amended to read “Forbearance
Event of Default”.

 

(b)                                 Section 2(b) of the Original Forbearance
Agreement is hereby amended and restated in its entirety as follows:

 

“Forbearance Events of Default.  The Borrower acknowledges that the following
Events of Default have occurred (the “Forbearance Events of Default”):

 

(i)                                     The Borrower has failed to comply with
the requirement of Section 8.01(a) of the Credit Agreement that stipulates the
annual financial statements of the Borrower to be delivered no later than 90
days after the end of each fiscal year of the Borrower shall be issued

 

-Sabine Oil & Gas First Amendment to Forbearance-

 

2

--------------------------------------------------------------------------------


 

                                                without a “going concern” or
like qualification or exception, which failure constitutes an Event of Default
under Section 10.01(e) of the Credit Agreement.

 

(ii)                                  The Borrower is in default under
Section 10.01(a) of the Credit Agreement as a result of the failures of Borrower
to make the payments required by Section 3.04(c)(iii) of the Credit Agreement
commencing on the 30th day following the Deficiency Notice Date, the first two
of which payments were due May 27, 2015 and June 29, 2015 and which failures
constitute Events of Default under Section 10.01(a) of the Credit Agreement.

 

(iii)                               The Borrower is in default under
Section 10.01(f) of the Credit Agreement as a result of the failure to pay
interest under the Second Lien Facility on April 21, 2015, which failure
constitutes an Event of Default under Section 10.01(f) of the Credit Agreement.

 

(iv)                              The Borrower is in default under
Section 10.01(f) of the Credit Agreement as a result of the failure to pay
interest under the Notes described in clause (b) of the definition of Existing
Notes (the “2019 Notes”) which failure will constitute an Event of Default under
Section 10.01(f) of the Credit Agreement upon expiration of the 30 day grace
period provided for under the 2019 Notes (unless paid or waived prior to the
expiration of such grace period).

 

(v)                                 The Borrower is in default under
Section 10.01(g) of the Credit Agreement as a result of (i) its failure to pay
interest under the 2019 Notes and (ii) failure to pay interest under the Second
Lien Facility on April 21, 2015 which failures constitute Events of Default
under Section 10.01(g) of the Credit Agreement.

 

(c)                                  Section 3(a) of the Original Forbearance
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)                           Forbearance Period.  At the request of the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders agree to
forbear from the exercise of their rights and remedies, whether at law, in
equity, by agreement or otherwise, available to the Administrative Agent, the
Issuing Banks and/or the Lenders in respect of the Credit Agreement and the
other Loan Documents as a result of the Forbearance Events of Default until the
earliest to occur of the following:  (i) the failure of the Borrower to comply
with Sections 2, 3(c), 3(d), 4, 6 or 11 of this Agreement;  (ii) the occurrence
of any Event of Default under the Credit Agreement or any other Loan Document
(other than the Forbearance Events of Default); (iii) any holder of Second Lien
Obligations, Existing Notes, or any other Material Indebtedness or any agent,
trustee or representative on behalf of any

 

3

--------------------------------------------------------------------------------


 

such holder shall exercise or seek to exercise any rights or remedies (including
set off or declaring any such Debt due and payable), whether under or pursuant
to the Second Lien Documents or any applicable indenture, loan agreement or
similar agreement or under applicable law, in respect of the Borrower or any of
the other Loan Parties or any of their respective Property and whether as a
secured or unsecured creditor; or (iv) July 15, 2015 (the period beginning on
the Effective Date and terminating or expiring on the earliest of such dates
being hereinafter referred to as the “Forbearance Period”); provided, however,
the Administrative Agent shall provide the Borrower with prompt written notice
upon any termination.”

 

(d)                                 Section 4(a) of the Original Forbearance
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)                           To induce the Lenders to provide the forbearance
set forth herein, the Borrower agrees to promptly convene its board of
directors, senior management and advisors to discuss the appointment and role of
a chief restructuring officer (a “CRO”).By no later than July 10, 2015, the
Borrower shall appoint a CRO reasonably acceptable to the Administrative Agent,
which officer shall have customary duties, authority and reporting lines of
chief restructuring officers of similarly situated companies.”

 

(e)                                  Section 4 of the Original Forbearance
Agreement is hereby amended by adding the following clauses (v) and (w) in the
appropriate alphabetical order:

 

“(v)                           By no later than July 10, 2015, the Borrower
shall have established segregation procedures with respect to proceeds of the
Collateral acceptable to the Administrative Agent, which proceeds of the
Collateral shall be held in an account maintained with the Administrative
Agent.”

 

“(w)                         The Borrower and the other Loan Parties will not
Dispose of any Oil and Gas Properties unless the consideration from any such
Disposition is 100% cash and the consideration received in respect of such
Disposition shall be equal to or greater than Fair Market Value (as reasonably
determined by the board of directors of the Borrower).”

 

(f)                                   Section 5(a) of the Original Forbearance
Agreement is hereby amended by adding the following before the “.” in the
definition of “Forbearance” appearing therein “, as amended by the First
Amendment to Forbearance Agreement, dated as of June 30, 2015, by and among the
Borrower, the Lenders party thereto and the Administrative Agent”.

 

Section 4.                                           Conditions to Effective
Date.  This Agreement shall become effective as of the Amendment Effective Date
when all of the conditions set forth in this Section 4 have been satisfied.

 

4

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent shall have received
one or more counterparts of this Agreement, duly executed and delivered by the
Borrower, the Guarantors and the requisite Lenders.

 

(b)                                 All fees and expenses due and owing to FTI
Consulting, Paul Hastings LLP and Willkie Farr & Gallagher LLP invoiced at least
one (1) Business Day prior to the Amendment Effective Date shall have been paid
or reimbursed by the Borrower.

 

(c)                                  The representations and warranties in
Section 5 below are true and correct in all material respects.

 

(d)                                 The Administrative Agent shall have received
a certificate dated as of the date hereof, duly executed by a Responsible
Officer of the Borrower, certifying as to the matters described in item
(c) above and such other matters as the Administrative Agent shall reasonably
request.

 

(e)                                  The Administrative Agent shall have
received a forbearance fee equal to $500,000 to be distributed to those Lenders
that have executed this Agreement on or before 5:00 p.m. (Eastern Time) on
June 30, 2015 in accordance with each such Lender’s pro rata share of such fee.

 

(f)                                    Willkie Farr & Gallagher LLP shall have
received an evergreen retainer of $250,000.

 

(g)                                  All legal matters and other due diligence
in connection with this Agreement and the other Loan Documents and the assets
and properties of the Loan Parties and their respective Subsidiaries shall be
satisfactory to the Administrative Agent, and there shall have been furnished to
the Administrative Agent, at the Borrower’s expense, such agreements and other
documents, information and records with respect to the Loan Parties and their
respective Subsidiaries in form, substance, scope and methodology satisfactory
to the Administrative Agent in its sole discretion, as the Administrative Agent
may reasonably have requested for that purpose.

 

Section 5.                                           Representations and
Warranties.  The Borrower hereby represents and warrants that after giving
effect to the waivers, amendments, supplements and other modifications as
provided herein:

 

(a)                                 during the period from April 1, 2015 until
and including the Amendment Effective Date, no Restricted Subsidiary of the
Borrower became an Unrestricted Subsidiary;

 

(b)                                 the execution, delivery and performance by
the Borrower and each other Loan Party of this Agreement and the other Loan
Documents have been duly authorized by all necessary corporate or other action
required on their part and this Agreement, and the Credit Agreement, the
Original Forbearance Agreement as amended hereby and the other Loan Documents,
each constitutes the legal, valid and binding obligation of each Loan Party a
party thereto, enforceable against them in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar

 

5

--------------------------------------------------------------------------------


 

laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

 

(c)                                  neither the execution, delivery and
performance of this Agreement by the Borrower and each other Loan Party, the
performance by them of the Credit Agreement, the Original Forbearance Agreement
as amended hereby and the other Loan Documents nor the consummation of the
transactions contemplated hereby does or shall contravene, result in a breach
of, or violate (i) any provision of any Loan Party’s certificate or articles of
incorporation or bylaws or other similar documents, or agreements or (ii) any
law or regulation, or any order or decree of any court or government
instrumentality, or (iii) any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Loan Party or any of its Subsidiaries
is a party or by which any Loan Party or any of its Subsidiaries or any of their
property is bound, except in any such case to the extent such conflict or breach
has been waived by a written waiver document, a copy of which has been delivered
to Administrative Agent on or before the date hereof;

 

(d)                                 no consents, licenses or approvals are
required in connection with the validity against each Loan Party of the Loan
Documents to which it is a party;

 

(e)                                  during the period from April 1, 2015 until
and including the Amendment Effective Date, the Borrower did not, and did not
permit any Restricted Subsidiary to, incur, create, assume or permit to exist
any Lien on its Property as more particularly described in
Section 9.03(g) (other than those Liens existing as of April 1, 2015);

 

(f)                                   since the Closing Date and other than as
provided on Schedule II to the Original Forbearance Agreement, neither the
Borrower nor any Restricted Subsidiary has changed the material terms of any
commodity-price Swap Agreement, terminated any such Swap Agreement (other than
upon final settlement at expiration thereof) or created any off-setting
positions in respect of any hedge positions under any such Swap Agreement
(whether evidenced by a floor, put or Swap Agreement);

 

(g)                                  since the Closing Date and other than as
provided on Schedule III to the Original Forbearance Agreement, neither the
Borrower nor any of the other Loan Parties has Disposed of Oil and Gas
Properties or Disposed of any Equity Interests in any Person owning Oil and Gas
Properties, in each case, to a Person other than the Borrower or a Subsidiary
Guarantor; and

 

(h)                                 other than the Forbearance Events of
Default, no Default or Event of Default has occurred and is continuing.

 

Section 6.                                           Loan Document;
Ratification.

 

(a)                                 This Agreement is a Loan Document.

 

(b)                                 The Borrower and each other Loan Party
hereby ratifies, approves and confirms in every respect all of the terms,
provisions, conditions and obligations of (i) the Credit Agreement as amended
hereby, (ii) each of the other Loan Documents including, without

 

6

--------------------------------------------------------------------------------


 

limitation, the Guaranty and Pledge Agreement, all Mortgages and other Security
Instruments to which it is a party and (iii) the Original Forbearance Agreement,
as amended hereby.

 

(c)                                  For the avoidance of doubt, the parties
hereto agree that except as amended or modified by this Agreement, the
acknowledgements, agreements and reservations in Section 2, the acknowledgements
and agreements in Section 3, the agreements in Section 4, the amendments to the
Credit Agreement in Section 5, and the agreements in Section 6 of the Original
Forbearance Agreement remain in full force and effect.

 

Section 7.                                           GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY
INSTRUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN
ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

7

--------------------------------------------------------------------------------


 

PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(e)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 8.                                           Headings.  Section headings
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.                                           Severability.  If any
provision of this Agreement is held to be invalid, illegal or unenforceable the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.                                    Electronic Execution of
Assignments.  The Loan Documents may be signed electronically. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in this
Agreement or an amendment or other modification thereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms and
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

8

--------------------------------------------------------------------------------


 

Section 11.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by fax or other electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.  The Administrative Agent
may also require that any such documents and signatures delivered by fax or
other electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by fax or other
electronic transmission.

 

Section 12.                                    No Waiver.  Except for and to the
extent of the forbearance provided in Section 3 of the Original Forbearance
Agreement (as amended by this Agreement) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any Default of
the Borrower or any other Loan Party or any right, power or remedy of the
Administrative Agent or the other Secured Parties under any of the Loan
Documents or any Secured Swap Agreement, nor constitute a waiver of (or consent
to departure from) any terms, provisions, covenants, warranties or agreements of
any of the Loan Documents or any of the Secured Swap Agreements.

 

Section 13.                                    Successors and Assigns.  This
Agreement shall be binding upon the Borrower and its successors and permitted
assigns and shall inure, together with all rights and remedies of each Secured
Party hereunder, to the benefit of each Secured Party and their respective
successors, transferees and assigns.

 

Section 14.                                    East Texas Sale.  The
Administrative Agent and the Lenders hereby agree to consider in the reasonable
exercise of their respective discretion the sale and exchange of certain
non-material Oil and Gas Properties located in east Texas (the “East Texas
Exchange”), as such East Texas Exchange was disclosed to the Administrative
Agent prior to the date hereof.

 

Section 15.                                    Entire Agreement.  THIS
AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, THE SECURED SWAP
AGREEMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO
THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

9

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

 

SABINE OIL & GAS CORPORATION,

 

a New York corporation

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Stephanie Harrell

 

 

Name: Stephanie Harrell

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Marc J. Glogoff

 

 

Name: Marc J. Glogoff

 

 

Title: Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Kathleen J. Padilla

 

 

Name: Kathleen J. Padilla

 

 

Title: Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

By:

/s/ David Denbina

 

 

Name: David Denbina

 

 

Title: Senior Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name: Eamon Baqui

 

 

Title: Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name: Stuart Murray

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Leila Zomorrodian

 

 

Name: Leila Zomorrodian

 

 

Title: Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Denise Bushee

 

 

Name: Denise Bushee

 

 

Title: Associate Director

 

S-8

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE BEAR PAW BASIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-9

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

 

 

SABINE EAST TEXAS BASIN LLC, a Delaware limited liability company

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-10

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE MID-CONTINENT LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-11

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE OIL & GAS FINANCE CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-12

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE SOUTH TEXAS LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-13

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

SABINE WILLISTON BASIN LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-14

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

GIANT GAS GATHERING LLC, a Oklahoma limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-15

--------------------------------------------------------------------------------


 

[This page intentionally left blank]

 

S-16

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE MID-CONTINENT GATHERING LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-17

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE SOUTH TEXAS GATHERING LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-18

--------------------------------------------------------------------------------